Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2008                                                                                            Clifford W. Taylor,
                                                                                                                 Chief Justice

  135512                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  DOROTHY SMALL,                                                                                              Marilyn Kelly
           Plaintiff-Appellee,                                                                           Maura D. Corrigan
  v                                                                 SC: 135512                         Robert P. Young, Jr.
                                                                    COA: 275332                        Stephen J. Markman,
                                                                                                                      Justices
                                                                    Van Buren CC: 05-054407-NH
  STEPHEN T. WYSONG, M.D. and
  HEALTHCARE MIDWEST,
            Defendants-Appellants,
  and
  SOUTH HAVEN COMMUNITY HOSPITAL,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 13, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court prior to the
  completion of the proceedings ordered by the Court of Appeals.

        MARKMAN, J., concurs in part and dissents in part and states as follows:

         Although I would deny leave to appeal with regard to the characterization by the
  Court of Appeals of plaintiff’s two other claims, I believe that the court erred in
  characterizing as an ordinary-negligence claim plaintiff's claim that an x-ray should have
  been conducted following her appendectomy and before her incision was closed.
  Because this seems to me a matter significantly beyond common knowledge, Bryant v
  Oakpointe Villa Nursing Ctr, Inc, 471 Mich 411 (2004), I believe that this claim sounds
  in medical malpractice.

        YOUNG, J., dissents and states as follows:

        For the reasons stated in the Court of Appeals dissenting opinion, I would reverse
  the Court of Appeals judgment in part and affirm the trial court’s ruling that plaintiff’s
  complaint sounded in medical malpractice rather than ordinary negligence.

        CORRIGAN, J., joins the statement of YOUNG, J.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 2, 2008                         _________________________________________
           d0429                                                               Clerk